UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4702



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN CALVIN BAKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00223)


Submitted: February 22, 2007              Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Andrew Jennings, LAW OFFICE OF W. ANDREW JENNINGS, Hickory,
North Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Calvin Baker appeals from his 152-month sentence

imposed following his guilty plea to possession with intent to

distribute methamphetamine and possession of a firearm during and

in relation to a drug trafficking offense.   Baker’s attorney filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there were no meritorious issues for appeal, but

addressing the reasonableness of Baker’s sentence. Baker has filed

a pro se supplemental brief, arguing that there was insufficient

evidence to support the firearm conviction and that his sentence

was in violation of the Sixth Amendment.   Our review of the record

discloses no reversible error; accordingly, we affirm Baker’s

convictions and sentence.

          We find that Baker’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.    Baker was properly advised of his rights, the

offenses charged, and the mandatory minimum and maximum sentences

for the offenses.   The court also determined that there was an

independent factual basis for the plea and that the plea was not

coerced or influenced by any promises.       See North Carolina v.

Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d

114, 119-20 (4th Cir. 1991).

          In his supplemental brief, Baker argues that there was

insufficient evidence to support his conviction for the firearm


                               - 2 -
offense.     However, because Baker knowingly and voluntarily pled

guilty to that offense, the government was not required to present

evidence.

             Although Baker pled guilty and admitted his offense

conduct,     his    sentence     was     not   reduced    for   acceptance    of

responsibility because, following his guilty plea, he violated the

terms of his release by leaving his residence without permission.

We find that the district court properly applied the Sentencing

Guidelines and considered the relevant sentencing factors before

imposing the 152-month sentence.           18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006); see United States v. Hughes, 401 F.3d 540, 546-47

(4th Cir. 2005).        Additionally, we find that the sentence imposed

was reasonable.      See United States v. Green, 436 F.3d 449, 457 (4th

Cir.)   (“[A]      sentence    imposed    within    the   properly   calculated

[g]uidelines range . . . is presumptively reasonable.”) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.

2309 (2006).

            Baker’s pro se brief also asserts that his sentence is in

violation of the Sixth Amendment because the drug amount was not

found by a jury or stipulated by him.           To the contrary, in his plea

agreement,      Baker    did    stipulate      to   the    amount    of   actual

methamphetamine from which his offense level was determined.                 The

district    court    properly    determined     Baker’s    offense   level   and

correctly applied the resulting guideline range as advisory.                 See


                                       - 3 -
United States v. Booker, 543 U.S. 220 (2005).      Accordingly, we

affirm Baker’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Baker’s convictions and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -